

116 S4487 IS: Pandemic Pay-For Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4487IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Paul introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo extend limits on discretionary spending through fiscal year 2024.1.Short titleThis Act may be cited as the Pandemic Pay-For Act of 2020.2.Extension of discretionary spending limitsSection 251(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)(8)) is amended in the matter preceding subparagraph (A) by striking fiscal year 2021 and inserting each of fiscal years 2021 through 2024. 